 Exhibit 10.5

 



Summary of Changes to Compensation Arrangements

With Non-Management Directors

 

 

As previously disclosed, each non-management Director is currently paid an
annual retainer, a portion of which is paid in cash and a portion of which is
paid in restricted stock. The cash portion of the annual retainer, which is paid
in cash on a monthly basis, was increased from $70,000 to $80,000, effective
October 15, 2011. The amount of the annual retainer paid in restricted stock was
increased from $115,000 to $125,000 effective as of the Company’s Annual Meeting
of Stockholders in February 2012. For additional information regarding
compensation arrangements with the Company’s non-management Directors, please
see Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q for the quarter
ended March 31, 2007, which is incorporated by reference herein.

 

 



 

